Appeal by defendant from two judgments of the County Court, Suffolk County (Mallon, J.), both rendered February 17, 1983, convicting him of two counts of burglary in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.